DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 
Claim Status
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 18 are pending. 
Claims 2, 6, 8, 12 and 16 were previously cancelled.
Claims 1, 14, 17, and 18 are currently amended.
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 18 have been examined.
Claims 1, 3-5, 7, 9-11, 13-15, 17 and 18 are rejected.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 1 ,3-5, 7, 9-11, 13-15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (US Patent Application Publication 2004/0228830 A1, Published 11/18/2004) as evidenced by Mansuy (European Patent Application Publication 2110129 A1, Published 10/21/2009) is withdrawn in view of the amendment to the claims.

This rejection is a new ground of rejection necessitated by the amendment to the claims.
Claim 1 ,3-5, 7, 9-11, 13-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (International Application Published Under the PCT WO 2008/132712 A2, Published 11/06/2008) in view of Pilgaonkar et al. (US Patent Application Publication 2010/0215740 A1, Published 08/26/2010).
The claims are directed to a modified release liquid suspension comprising a plurality of modified release units comprising coated drug resin complexes comprising a drug-resin complex comprising memantine and a cation exchange resin and the coating comprising a modified release coating comprising a cellulose derivative such as ethyl cellulose, wherein the suspension provides release of the memantine for more than about 4 hours. The modified release unit further comprises an excipient such as a disintegrant/release modifier. The modified release suspension further comprises an additional anti-Alzheimer’s agent and is delivered in a sustained release manner. 
Coulter teaches a modified release dosage product comprising a plurality of minicapsules or minispheres containing calcium channel blocker such as nimodipine and/or a plurality of minicapsules or minispheres containing calcineurin inhibitor such as tacrolimus (prior art claim 18). The modified release dosage product can further comprise a plurality of minicapsules or minispheres containing a NMDA receptor antagonist such as memantine hydrochloride (prior art claims 47 and 48). The minicapsules of the modified dosage product can further contain a taste-masking entity (prior art claim 73). The modified release dosage product is used for the treatment/prevention of Alzheimer’s disease (prior art claim 25). “The minicapsules may be modified to provide the release profile. A modified release may be attributable to a polymer coating. The polymeric material may, for example, be a methacrylate, or ethylcellulose. The polymeric material may be a composite of methacrylate and ethylcellulose.” (page 13, lines 16-21). The minicapsules may contain a disintegrant (page 19, line 2- which reads on release modifier of instant claim 13). The modified release dosage product has a dissolution profile wherein the API is released for at least 4 hours (Figure 2). Nimodipine has activity in preventing or treating Alzheimer’s disease (page 2, lines 4-10). Tacrolimus has benefit to prevent the progression of Alzheimer’s disease (page 3, lines 2-6). “In another embodiment either single product or the combined products is used to treat or prevent Alzheimer's disease and other dementias … In another case either single product or the combined products is combined with a NMDA receptor antagonist such as memantine hydrochloride” (page 16, lines 4-8). The product comprises at least one minicapsule population filled into a sachet (page 10, 16-17). In one easy to administer format, the present invention permits that the minicapsules or minispheres may be filled into sachets, the contents of which maybe sprinkled onto … drinks and administered to patients by … drinking (page 59, lines 17-24 – which reads on the limitation that the composition is a suspension/liquid suspension). “Surelease®, an aqueous ethylcellulose dispersion, is a unique combination of film- forming polymer; plasticizer and stabilizers. Designed for sustained release and taste masking applications, Surelease® is an easy-to-use, totally aqueous coating system using ethylcellulose as the release rate controlling polymer. The dispersion provides the flexibility to adjust drug release rates with reproducible profiles that are relatively insensitive to pH. The principal means of drug release is by diffusion through the Surelease® dispersion membrane and is directly controlled by film thickness. Increasing or decreasing the quantity of Surelease® applied can easily modify the rate of release. With Surelease® dispersion, reproducible drug release profiles are consistent right through from development to scale-up and production processes … Additionally, alternative controlled release enabling polymers or other entities may be used alone or in combination with polymers such as those mentioned above” (page 55, lines 25-28 and page 56, lines 1-16).
Coulter lacks a teaching or suggestion of the suspension comprising a resin in particular a cation exchange resin that is complexed to memantine.
Pilgaonkar et al. teach the bitter taste of memantine of the composition of the present invention is masked by coating (such as using water insoluble coatings), complexation (such as with ion exchange resins), salt formation (such as with sodium saccharin), use sweeteners or flavors and the like, or any combination thereof (paragraph 0016). “Memantine hydrochloride is positively charged and displaces the cationic groups, typically becoming bonded to the resin by ionic bonds. Various ion exchange resins that can be employed for taste masking of memantine include Amberlite IRP 64, IRP-69 and IRP-70 (copolymer of methacrylic acid crosslinked with divinylbenzene which differ in particle size) and Dowex (based on polystyrenesulfonic acid crosslinked with divinylbenzene). These resins are employed in weight ratio of 1:0.1 to 1:20 with respect to memantine” (paragraph 0029). The active ingredient may be incorporated in the formulation in the powder form, granules, pellets, beads or any other suitable form (paragraph 0033).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to complex the memantine hydrochloride of Coulter with the cation exchange resin of Pilgaonkar et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide a taste-masking entity as suggested by Coulter to mask the bitter taste of memantine hydrochloride as taught by Pilgaonkar et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617